UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4613


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID WESLEY TREADWAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:13-cr-00013-FPS-JES-4)


Submitted:   January 21, 2014             Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William L. Pennington, Morgantown, West Virginia, for Appellant.
Stephen L. Vogrin, Assistant United States Attorney, Wheeling,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David     Wesley    Treadway        appeals        the    eighteen-month

sentence imposed by the district court following his guilty plea

to   aiding     and   abetting    the    distribution           of   cocaine    base,   in

violation of 21 U.S.C. § 841 (2012).                      In accordance with Anders

v. California, 386 U.S. 738 (1967), Treadway’s counsel has filed

a brief certifying that there are no meritorious grounds for

appeal    but    questioning      whether      the        district     court    erred   in

denying      Treadway’s        request     for        a     probationary        sentence.

Treadway has not filed a supplemental brief despite receiving

notice of his right to do so.             We affirm.

              We review Treadway’s sentence for reasonableness, using

an abuse of discretion standard.               Gall v. United States, 552 U.S.
38, 51 (2007).        We first review for significant procedural errors,

including improperly calculating the Guidelines range, failing to

consider the 18 U.S.C. § 3553(a) (2012) factors, sentencing under

clearly   erroneous      facts,    or    failing      to     adequately      explain    the

sentence.       Gall, 552 U.S. at 51; see United States v. Evans, 526
F.3d 155, 160-61 (4th Cir. 2008).                Only if we conclude a sentence

is   procedurally       reasonable       may     we       consider     its     substantive

reasonableness.         United States v. Carter, 564 F.3d 325, 328 (4th

Cir. 2009).

              Here, the district court correctly calculated Treadway’s

Guidelines      range    and   fully     explained        its   reasoning       supporting


                                           2
Treadway’s sentence, including its rejection of Treadway’s request

for a downward departure or variance.                        Accordingly, we conclude

that   the    sentence     is     procedurally        and   substantively       reasonable.

See United States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir.

2006) (affording within-Guidelines range sentence presumption of

reasonableness on appeal).

              In accordance with Anders, we have reviewed the entire

record    and      have   found    no    meritorious        grounds   for   appeal.       We

therefore       affirm     the    district       court’s     judgment.          This   court

requires that counsel inform Treadway, in writing, of his right

to petition the Supreme Court of the United States for further

review.       If Treadway requests that a petition be filed, but

counsel      believes      that     such     a       petition   would      be   frivolous,

counsel      may    move    in    this     court      for   leave     to   withdraw    from

representation.           Counsel’s motion must state that a copy thereof

was served on Treadway.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the

decisional process.

                                                                                   AFFIRMED




                                                 3